THOMAS, Circuit Judge
(dissenting).
In my opinion the case was properly submitted to the jury and the judgment appealed from should be affirmed. The importance of the c&se as a precedent impels me to state briefly my views upon the essential issues.
As I understand the record, the circumstances in evidence present a case in which a jury would be justified in finding that the injury complained of was the result of two concurring causes: (1) The negligent obstruction of the highway on a dark and stormy night coupled with failure to give any warning signal, and (2) the presence of ice on the paved road concealed under the snow. In the absence of either the accident would not have occurred. Since the negligence of the appellant was responsible for the obstruction and the want of warning signals, I think the rule in the case of Miller v. Union Pacific R. Co., 290 U.S. 227, 54 S.Ct. 172, 174, 78 L.Ed. 285, is controlling, and that the doctrine of the case of Hickey v. Missouri Pacific Railway Corporation (C.C.A.) 8 F.(2d) 128, is not applicable.
The Hickey Case is distinguishable from the present case upon the very point upon which the decision in tha': case turns. In the Hickey Case the negligence charged was failure to give the customary warning signals by a moving train approaching a highway crossing in the country in day time.1 In the present case the negligence is the act of leaving a train dr.ring a storm at night when visibility was low ’standing across an arterial highway unlighted and without warning signals of any kind for an unreasonable and unnecessary length of time. In the Hickey Case the decision is predicated upon the fact that had the usual warning signals been given the automobile involved would then have been within a distance of 30 or 40 feet of the crossing and that there was no evidence as to the distance which the ice in question extended back along the road. Under these circumstances, it was held that the ice on the highway was the prox-imate cause of the injury; that the ice was an intervening cause and the failure to give the signals a remote cause only; all on the ground that it was “pure speculation whether, if the brakes had been applied (on the automobile) at a distance from the crossing of 30 or 40 feet, the accident would not have happened just the same.”
In the present case no signals were given, and the driver could not see the train until he was within 50 to 75 feet of the crossing. It was then too late to avoid the collision because of the ice. But, had the train crew given the signals usually given at night to indicate the presence of an obstruction across the highway, the driver of the automobile might have seen them at a distance of a quarter of a mile or more. Had such signal been visible for a distance of 200 or 300 feet only, the speed of the automobile could no doubt have been reduced and the accident avoided. The element of speculation present and controlling in the Hickey Case is entirely absent here; for the brake could have been applied by the driver or. the propelling power cut off, with proper signals, before the automobile came within the zone where to stop was either impossible or specu ative.
To deny recovery on the ground that the driver of the automobile could have stopped before the collision occurred after seeing the obstruction had it not been for the ice, *425under the circumstances of this case, seems to me an unsound rule and a dangerous precedent. It amounts in my opinion to holding as a matter of law that a railroad may negligently and unnecessarily block an arterial highway crossing without giving warning signals to travelers without reference to such circumstances as light or darkness, heat or cold, wet or dry, calm or storm, flood, wind or lightning. The decision in the Hickey Case does not support such a proposition. Under the circumstances of this case, I can not agree that the “driver had seasonable notice of the presence of the train.” The train crew should have foreseen the danger and taken proper measures to avoid it. The rule is stated in 45 C.J. 934 as follows: “If the occurrence of the intervening cause might reasonably have been anticipated, such intervening cause will not interrupt the connection between the original cause and the injury. Under such rule the ordinary forces of nature and condition of the weather, such as cold, heat, wind, or a rainstorm or snowstorm, which are usual at the time and place, are conditions which reasonably could have been anticipated, and will not relieve from liability the person guilty of the original negligent act or omission.” ■
In The Mariner (C.C.A.5) 17 F.(2d) 253, 254, the rule is stated as follows: “One is chargeable with knowledge of the usual effect of ordinary natural conditions or forces upon his negligent act or omission, and is held to have contemplated the appearance and the effect of such conditions and forces upon his negligence. Atchison, etc., Ry. Co. v. Calhoun, supra [213 U.S. 1, 29 S.Ct. 321, 53 L.Ed. 671]; Bowen v. Smith-Hall Grocery Co., 141 Ga. 721, 82 S.E. 23, L.R.A.1915D, 617; Benedict Pineapple Co. v. Atlantic C. L. R. Co., 55 Fla. 514, 46 So. 732, 20 L.R.A.(N.S.) 92; Fox v. Boston & Maine Railroad, 148 Mass. 220, 19 N.E. 222, 1 L.R.A. 702; 22 R.C.L. 140.”
See, also, Johnson v. Kosmos Portland Cement Co. (C.C.A.6) 64 F.(2d) 193.
Here every element of the situation should have put the train crew on guard. The place was in Northern Iowa, the time January 28th (midwinter), and the night dai'k with damp snow falling. The train was stopped an unreasonable and unnecessary length of time without light or warning across a paved arterial highway. The train crew should have foreseen that travelers in automobiles would approach the crossing frequently; that the pavement was no doubt icy; and that the darkness and storm would conceal the presence of the train from drivers, unless they were warned, until it was too late to stop and avoid harm. Without warning signals the situation created by the obstruction was a trap which no motorist on the highway could avoid by the exercise of any ordinary foresight.
Under the circumstances here disclosed, I am convinced the question of proximate cause was properly submitted to the jury. Two forces actively operated to produce the injury — the original negligence of the train crew and the ice. . The burden was on defendant to show that the ice was the sole, sufficient, independent operating cause. Atlantic Coast Line R. Co. v. Hendry, 112 Fla. 391, 150 So. 598; Durst v. Wareham, 132 Kan. 785, 297 P. 675; Paul v. Atlantic Coast Line R. Co., 170 N.C. 230, 87 S.E. 66, L.R.A.1916B, 1079; Anderson v. Minneapolis, St. P. & S. S. M. Ry. Co. 146 Minn. 430, 179 N.W. 45; Torts, Restatement, § 432, Comment c. In such case the rule is stated in Torts, Restatement, supra, as follows : “In order to prevent the actor’s negligent conduct from being a substantial factor, it must clearly appear that the required precautions mould have proved unavailing or that the harm would have been sustained even had the negligent act not been done.” (Italics supplied.) It has not, in my opinion, been “clearly” shown as a matter of law that the accident would have occurred because of the presence of the ice had timely warning signals been given by the train crew.
Two circumstances have been suggested as establishing the theory that the presence of the ice was an independent and intervening cause. They are: (1) That the law of Iowa requires drivers to keep their automobiles under such control that they can stop within the clear distance ahead; and (2) that the headlight of the automobile revealed the presence of the obstructing train at a distance of 50 to 70 feet when except for the ice the automobile could have been stopped and the collision avoided. This suggestion would have great force if the driver of the automobile were the plaintiff, but his negligence, if any, cannot in a federal court be imputed to appellee’s decedent. Miller v. Union Pacific R. Co., supra.
It is pointed out above that the distinction between the instant case and the Hickey Case lies in the effect of warning signals under the contrasting situations presented by the facts of the two cases. These dif*426ferences call for the application of different rules of law. Railroads and travelers on highways have correlative rights at crossings. The railroad has the superior right of passage. Richard v. Maine Central Railway, 132 Me. 197, 168 A. 811. It also has a right to occupy a crossing for a reasonable time when necessary to perform its duties as a common carrier. Mabry v. Union Pacific R. Co. (D.C.Colo.) 5 F.Supp. 397, 399. Otherwise a railroad has .no greater right to obstruct a highway crossing at night without warning signals than does a farmer, a truck driver, a municipal corporation, or any one else.
I am of opinion that the negligence oí the train crew and the presence of the ice were concurring causes, and not independent. The case of Miller v. Union Pacific R. Co.“, supra, is an instance in which the alleged intervening cause was the act of a third person. In that case a husband driving the automobile involved, with his wife seated by his side, drove in front of a moving train approaching in plain sight of the driver. The train was being negligently operated in that it was exceeding the speed limit provided by ordinance of the city where the accident occurred. Both occupants of the automobile were instantly killed. In the case of the wife’s estate against the railroad company for her wrongful death it was urged that the proximate cause of her injury was not the negligence of the company but that of the husband in driving upon the track in the face of an approaching train. Upon this question the Supreme Court said:
“The validity of this contention depends altogether upon whether the negligence of the husband constituted an . intervening cause which had the effect of turning aside the course of events set in motion by the company, and in and of itself producing the actionable result. The evidence here does not present that situation. Instead of a remote cause and a separate intervening, self-sufficient, proximate cause, we have here concurrent acts, co-operating to produce the result. * * *
“Assuming, upon these facts, that a finding by the jury that the train was negligently operated would be justified, such negligence continued without interruption down to the moment of the accident. The same is equally true in respect of the contributory negligence of the driver of the automobile. The result, .therefore, is that the contributory negligence of the driver did not interrupt the sequence of events set in motion by the negligence of the railroad company or insulate them from the accident, but concurred therewith so as to constitute in point of time and in effect what was essentially one transaction.”
The rule is stated in respect to its general application in First Shearman & Redfield on Negligence (6th Ed.) § 39, as follows: “It is universally agreed that, if the damage is caused by the concurring force of the defendant’s negligence and some other cause for which he is not responsible, including the ‘act of God’ or superior human force directly intervening, the defendant is nevertheless responsible, if his negligence is one cf the proximate causes of the damage, within the definition already given. It is also agreed that, if the negligence of the defendant concurs with the other cause of the injury, in point of time, place or otherwise so directly contributes to the plaintiff’s damage that it is reasonably certain that the other cause alone would not "lave sufficed to produce it, thé defendant is liable, notwithstanding he may not have anticipated or been bound to anticipate the interference of the superior force which, concurring with his own negligence, produced the damage. But, if the superior force would have produced the same damage, whether the defendant had been negligent or not, his negligence is not deemed the cause of the injury.” (Quoted with approval in American Coal Co. v. De Wese (C.C.A.4), 30 F.(2d) 349, 352). See, also, 45 C.J. 939, § 499.
It is clear in the lighr of the authorities cited that in considering the question of intervening and concurring causes no distinction is drawn between the act of a third person and a force of nature. Since the negligence of the driver of an automobile is not imputed in the federal courts to a passenger, the original negligence of the defendant is not excused by a concurring cause whether it be the deliberate and careless act of the driver or the presence of ice on the road. Further, the original negligence of the defendant being established, whether the second force is one of nature, or the act of a third person, is immaterial in determinirg whether such second force is a concurring or an intervening and self-sufficient cause.
The fact that “the collision would never have occurred except for the ice on the *427highway” does not aid the appellant. As in the Miller Case, supra, where the act of the driver of the automobile did not “in and of itself” produce the injury, so here it cannot be said that the presence of the ice “in and Of itself” would have produced the injury.
The observation that the presence of the ice upon the highway “had no relation to the train crew’s failure to warn and no connection with the train being too long upon the crossing” is irrelevant in determining the responsible cause. It is equally apparent that the negligent ■ operation of the train in the Miller Case had no. relation to nor connection with the motorist’s act in negligently driving in front of the moving train. In both cases the two causes were concurrent in time, and they contributed to the same event, but they were not otherwise related or connected. It cannot be a defense in the instant case that the appellant was not responsible for the presence of the ice on the highway any more than it was in the Miller Case that the defendant was not responsible for the act of the motorist in deliberately driving in front of the train when its approach was in plain view for several hundred yards.
Finally, the rule applies in this class of cases, as in all others, that where the evidence is such that reasonable men may draw different conclusions therefrom, the question is for the jury. St. Louis-San Francisco Ry. Co. v. Guthrie, 216 Ala. 613, 614 So. 215, 56 A.L.R. 1110. For these reasons I think the judgment should be affirmed.